      Case 1:20-cv-01405-NONE-BAM Document 32 Filed 07/30/21 Page 1 of 1



1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DURRELL ANTHONY PUCKETT,                          ) Case No.: 1:20-cv-01405-NONE-BAM (PC)
                                                       )
12                    Plaintiff,                       )
                                                       ) ORDER REQUIRING PARTIES TO FILE
13            v.                                       ) DISPOSITIONAL DOCUMENTS
14                                                     )
     BARRIOS, et.al.,
                                                       )
15                    Defendants.                      )
                                                       )
16                                                     )

17            On July 30, 2021, a settlement conference was held and the parties reached a settlement

18   agreement.

19            Accordingly, it is HEREBY ORDERED that:

20            1.      All pending deadlines are VACATED; and

21            2.      The parties shall file dispositional documents within thirty (30) days from the date of

22                    service of this order.

23
24   IT IS SO ORDERED.

25   Dated:        July 30, 2021
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
